DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are pending and under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises an anoctamin 1 (ANO1) gene that is specifically inactivated in cholinergic neurons, does not reasonably provide enablement for specifically inactivating ANO1 in cholinergic neurons of the medial habenula, or obtaining a mouse that models schizophrenia. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

Claim 1 requires inactivation of the ANO1 gene in the cholinergic neurons of a medial habenula which encompasses ubiquitous inactivation of ANO1 throughout the mouse, cholinergic neuron-specific inactivation of ANO1, or medial habenula-cholinergic neuron-specific inactivation of ANO1. 
The specification does not enable any inactivation of the ANO1 gene as broadly encompassed by claim 1 other than cholinergic neuron-specific inactivation of ANO1 (pg 16, lines 16-17). The specification teaches using a Cre-lox system to specifically knockout ANO1 in cholinergic neurons (pg 16, Example 1). The system requires a mouse whose genome comprises a nucleic acid sequence encoding Cre operably linked to a choline acetyltransferase (ChAT) promoter, a cholinergic neuron-specific promoter (pg 16, lines 13-17), crossed with a mouse whose genome comprises an endogenous ANO1 with loxP sites flanking exon 8 of the ANO1 gene. The result is a “ChAT-Cre + ANO1f/f” mouse in which ANO1 is specifically inactivated in cholinergic neurons and expresses ANO1 in other tissues. The ANO1 promoter is specific to cholinergic neurons (pg 16, lines 16-17); the specification does not teach it is not specific to cholinergic neurons of the medial habenula, a structure on the back of the thalamus. The specification does not correlate cholinergic neuron-specific inactivation of 
The specification does not enable obtain a mouse that models schizophrenia as broadly encompassed by claim 1 other than a mouse with cholinergic neuron-specific inactivation of ANO1 that demonstrates decreased interest in animate objects (Example 2), decreased shredding in a “nestlet” shredding test (Example 3), decreased avoidance and startle response (Examples 4 & 5), and increased movement after cocaine administration (Example 6). The mice were exposed to a socialization test (pg 17, Example 2) 	
    PNG
    media_image1.png
    179
    215
    media_image1.png
    Greyscale
. 
The test mice showed decreased interest in the living mouse as compared to a wild-type littermate (pg 18, lines 10-15), i.e. the test mice showed similar interest in the living mouse and inanimate object. Example 3 (pg 19) shows the mice shredded a “nestlet” less than a wild-type littermate (Fig. 3). Example 4 (pg 20) describes a “passive avoidance test” used to establish the learning and memory capacity of a mouse. In this 
	However, the mice claimed are not models of schizophrenia because each individual phenotype is inadquate to say the mouse models schizophrenia and because the combination of phenotypes do not model schizophrenia. The socialization test in Example 2 is generic to depression, biopolar disorder, personality disorder, psychosis, anxiety, dementia, Alzheimer’s disease, Parkinson’s disease, PTSD, retardation, drug abuse, etc. and cannot be used to establish the test mouse models schizophrenia. The shredded nestlet test in Example 3 is also generic to depression, biopolar disorder, personality disorder, psychosis, anxiety, dementia, Alzheimer’s disease, Parkinson’s disease, PTSD, retardation, drug abuse, etc. and cannot be used to establish the test mouse models schizophrenia. The “passive avoidance” and startle tests in Example 4 and 5 are also generic to impaired memory and learning (pg 20, last sentence), depression, biopolar disorder, old age, dementia, drug abuse, and possibly more. The cocain test in Example 6 is generic to drug addition and numerous other genes unrelated to schizophrenia (see MGI description of “enhanced behavioral reswponse to cocain”, 2022). Accordingly, the individual tests are generic to too many diseases to conclude the mouse is a mode of schizophrenia. 

This unpredictability of obtaining a mouse model of schizophrenia is long-established. Powell (Biol Psychiatry, 2006, Vol. 59, pg 1198-1207) described schizophrenia-relevant behavioral testing in rodent models and what constitutes an ideal animal model of schizophrenia.  “An ideal model of schizophrenia begins with the known pathogenesis of the human disease.  Unfortunately, at this point, we are far from understanding the precise etiologies of the human schizophrenia, although we know that interactions between genetic susceptibility… …and environment… …play a prominent role.”  Just as patients do no not manifest every possible symptom of the disease, an animal model will not necessarily exhibit all symptoms of the disease. However, it must "recapitulate some features of the disorder, and indeed some susceptibility genes or environmental interactions might dictate a subset of symptoms or a particular "endophenotype" of schizophrenia in humans and rodents." There has been no major breakthrough since 2006, i.e. genetic linkage, pathogenesis, that allows those of skill to overcome such unpredictability. In particular, the specification is silent regarding the inactivation of ANO1 in cholinergic neurons to any pathogenesis found in schizophrenia patients. 
In fact, Giacopuzzi (Plos, 2017, Vol. 12, No. 8, e0182778) sequenced genes in schizophrenic patients and does not teach ANO1 is linked to schizophrenia. Giacopuzzi notes “extremely rare damaging mutations” that may relate to risk factors for 
In conclusion, it would have required those of skill undue experimentation to determine how to use a mouse with cholinergic neuron-specific inactivation of ANO1 that demonstrates decreased interest in animate objects (Example 2), decreased shredding in a “nestlet” shredding test (Example 3), decreased avoidance and startle response (Examples 4 & 5), and increased movement after cocaine administration (Example 6) as a model schizophrenia or any other known disease that occurs in humans. 
The mouse COULD be used to investigate the role of ANO1 inactivation in cholinergic neurons to schizophrenia or any other neurological disease in humans. Therefore, limiting the claims to the phenotypes shown in example 2-6 would be acceptable. Please be advised that some of the phenotypes will be difficult to claim because of their subject natures. The concept of decreased avoidance, decreased startle response, and increased movement in response to cocaine administration as compared to wild-type littermates would be clear. Decreased interest in animate objects and decreased shredding in a “nestlet” test may be more difficult. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 3, 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 does not further limit claim 2 because a ChAT-Cre mouse (claim 2) IS a “mouse in which Cre recombinase is expressed under the control of a promoter ChAT”. 
Claim 7 does not further limit claim 6 because administering “a candidate for a schizophrenia therapeutic agent” (claim 7) is the same as administering a “test material” and determining whether it “decreases the schizophrenic symptoms” (claim 6). If applicants are attempting to further limit the test agent, it is wholly unclear how. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The metes and bounds of a “nestlet shredding test” in claim 8 are unclear. The distinction of “nestlet” vs a nest is not defined in the specification or the art at the time of filing. Therefore, those of skill would not be able to determine when they were infringing on the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Satou (Frontiers in Physiology, 2017, Vol. 8, Article 320, pg 1-8) in view of Boskovic (J. Neurosci., 2014, Vol. 34, No. 39, pg 13033-13038). 
Satou taught used a mouse to study expression of ANO1 in context of circadian rhythms and other genes (abstract). 
Satou did not teach inactivating the ANO1 gene in cholinergic neurons of the medial habenula as required in claim 1. 
However, conditionally knocking out a gene of interest using a ChAT-Cre mouse was well known in the art as described by Boskovic who specifically inactivated a gene of interest by floxing the gene of interest and crossing it with a ChAT-Cre mouse (pg 13034, Fig. 1). 

Claim 2 has been included because the combined teachings of Satou and Boskovic require crossing a floxed ANO1 mouse with a ChAT-Cre mouse to obtain the ANO1 mouse with ANO1 specifically inactivated in cholinergic neurons. 
Claim 3 has been included because the ChAT-Cre mouse has Cre operably linked to the ChAT promoter. 
Claim 4 has been included because floxing exon 8 is simply a matter of design choice. 
Claim 5 has been included because Boskovic selected mice with the proper conditional inactivation used immunohistochemistry (pg 13035, Fig. 2). 

The art at the time of filing did not reasonable teach or suggest screening drugs using a mouse with ANO1 specifically inactivated in cholinergic neurons and “measuring schizophrenic symptoms” in the mouse after administering the drug as required in claim 6. 
Conclusion
No claim is allowed. 


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632